DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits the claims. 
Priority
The present application claims foreign priority from KR10-2019-0108413 filed in Korea on 09/02/2019. The priority documents were electronically retrieved on 05/04/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant’s arguments, see pages 7-11, filed02/04/2022, with respect to claim have been fully considered and are persuasive.  The finality of last rejection has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-6, 8-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
KIM et al., (US2016/0357317A1, hereinafter as, KIM) in view of Choi (US2017/0255314A1, hereinafter as, Choi). 
In regards to claim 1, KIM discloses a sensing circuit (fig.6B, para 0026, a touch screen and a proximity sensor) comprising: a plurality of sensor electrodes (fig.6B, para 0130, touch screen electrodes 641a, 641b, 641c, 641d and 643); a first capacitance between the sensor electrodes (there is some capacitance formed by virtue of the configuration, fig.6B, such as a reference capacitance or a baseline capacitance or parasitic capacitance. Also, para 0136, The processor may apply the current to the plurality of touch sensors 641a, 641b, 641c, 641d and 643 through the first electrode and the second electrode. Therefore, there is some capacitance formed between the touch electrodes); and a second capacitance between at least one of the sensor electrodes and the proximity sensing electrodes (fig.7, such as initial capacitance, CEV1 between one of the touch electrodes and the proximity sensors, para 0141), wherein a density of at least one of the proximity sensing electrodes is less than a density of at least one of the sensor electrodes (density of one of the proximity sensor, say 644, fig.6B, is less than the density of at least one of touch electrodes, say upper electrodes). 
KIM does not disclose a plurality of proximity sensing electrodes spaced from the sensor electrodes in a plan view. 
Choi discloses a plurality of proximity sensing electrodes spaced from the sensor electrodes in a plan view (para 0136, fig.12c or 12F, the proximity sensor 240G……can be disposed in the same layer as the display 1205 and the touch panel 1203. This configuration when viewed from a plan view would have proximity sensing electrodes of 240G spaced apart from the touch electrodes of the touch panel 1203 as they are placed in a single/same layer). 
However, the combination of KIM and CHOI fails to disclose wherein at least one of the proximity sensing electrodes is surrounded around a periphery thereof by a corresponding one of the sensor electrodes. 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-4 and 21 are also allowed based on their respective dependencies from the independent claim 1. 


KUBA et al., (US2019/0369833A1, hereinafter as, KUBA).  
In regards to claim 6, KUBA discloses a sensing circuit (fig.2, touch sensing circuit) comprising: a plurality of sensor electrodes (fig.2, RX and TX, are plural sensor units across the matrix of the display device); a first capacitance between the sensor electrodes (C1a, capacitance, fig.2, fig.7, para 0074); and dummy patterns electrically isolated from the sensor electrodes, the dummy patterns being electrically floated (fig.6, para 0065, the dummy electrode RD, however, the metal lines MT extend discontinuously and are broken off. With this structure, the dummy electrodes RD electrically uncouple the second electrodes Rx from one another and electrically uncouple the detection portions RA from one another), wherein a density of at least one of the dummy patterns is less than a density of at least one of the sensor electrodes (the density of the dummy electrodes RD is less than the density of sensor electrodes TX and/or RX) wherein: the dummy patterns and the sensor electrodes have a mesh structure in a plan view (figs.5-6, mesh pattern as shown); 
 KIM or KUBA or Choi fails to disclose “and a mesh hole size of at least one of the dummy patterns is greater than mesh hole sizes of the sensor electrodes.”   
Accordingly, the independent claim 6 is allowed. The dependent claims 8-13 are also allowed based on their dependencies from their independent claim 6.  
In regards to claim 5, KIM, Choi discloses all the limitations of the claim, see citations as in claim 1, except “bridges electrically isolated from the sensor electrodes, and connecting adjacent KUBA also does not disclose these limitations.
Accordingly, the independent claim 5 is allowed.
In regards to claim 14, KUBA discloses a display device (fig. 1, display apparatus 1) comprising: a display circuit on a first surface of a substrate (fig.3, SUB1 as the first substrate on which the display layer is disposed), the display circuit comprising a main display area and a sub-display area (fig. 5, display region having an outer periphery with a recess area as sub-display area and the S area as the main display region);; and a sensor on a second surface of the substrate opposite to the first surface of the substrate (RX/TX on the second surface of SUB1 opposite to the upper surface of SUB1), wherein the second sensing area comprises sensor electrodes (the second sensing area around cut of recess area including wiring line U comprises RX/TX around its proximity as well, figs.5-6), proximity sensing electrodes (wiring line U, para 0074, serving as proximity electrodes), and dummy patterns (fig. 6, RD, as dummy electrodes, para 0065), the proximity sensing electrodes (wiring line u as the proximity sensing electrodes, para 0074) and the dummy patterns being surrounded by the sensor electrodes (RX surround the dummy electrodes RD, fig.6), and wherein the sensor overlaps with at least one of the proximity sensing electrodes and/or at least one of the dummy patterns (touch sensor RX/TX overlaps with at least the dummy patterns RD, figs.3, 6).
 KUBA, Choi and KIM does not disclose as a whole “a sensing circuit on the first surface of the substrate on the display circuit, the sensing circuit comprising a first sensing area overlapping with the main display area, and a second sensing area overlapping with the sub-display area.” 
The dependent claims 15-20 are also allowed based on their dependencies from the independent claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627